DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 16, 19-26, 28-32 and 37-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schutz et al. (WO 2011/020873 – copy attached).
Re claim 16, Schutz discloses a fluid connector device 23+19 (Fig 2; it is noted that all reference characters cited refer to Fig 2) for providing a fluidic connection with a 
Re claim 19, Schutz discloses a fluid connector device 23+19 (Fig 2; it is noted that all reference characters cited refer to Fig 2) for providing a fluidic connection with a percutaneous fluid access device having a plurality of ports (it is noted that the phrase 
Re claim 20, Schutz discloses an actuation mechanism 24 to drive the plurality of hollow needles back and forth along the first axis (since one of ordinary skill in the art would recognize that the proximal end 24 could be gripped by a user and used to move the needles back and forth, this limitation is met; it is noted that the claim does not state how the actuation mechanism is required to drive them).
Re claim 21, Schutz discloses that at least part of the actuation mechanism is detachable from the connector body (Page 12, Lines 19-21).
Re claim 22, Schutz discloses an attachment mechanism (threads, as disclosed in Page 10, Lines 29-32) configured to secure the fluid connector device to an extracorporeal portion of the percutaneous fluid access device (Para 10, Lines 29-32).
Re claim 23, Schutz discloses that the attachment mechanism is configured to provide repeatable alignment of the connector body with the extracorporeal portion of the associated percutaneous fluid access device (inherent in a threaded connection, as disclosed in Page 10, Lines 29-32).
Re claim 24, Schutz discloses that the attachment mechanism allows a repeatable alignment of each hollow needle with a predetermined one of the ports (inherent in a threaded connection, as disclosed in Page 10, Lines 29-32).  
Re claim 25, Schutz discloses that the attachment mechanism is configured to indicate that the fluid connector device has been securely attached to the extracorporeal portion (inherent in a threaded connection, as disclosed in Page 10, Lines 29-32, as the connector body 19 of the fluid connector device will be prevented from further rotating relative to the extracorporeal portion of the percutaneous fluid access device once it has been securely attached).
Re claim 26, Schutz discloses an actuation mechanism 24 to drive the plurality of hollow needles back and forth along the first axis (since one of ordinary skill in the art would recognize that the proximal end 24 could be gripped by a user and used to move the needles back and forth, this limitation is met; it is noted that the claim does not state how the actuation mechanism is required to drive them), wherein the actuation mechanism is configured to drive the needles into engagement with the percutaneous fluid access device after the fluid connector device has been secured to the 
Re claim 28, Schutz discloses a neurosurgical fluid delivery apparatus (as seen in Fig 2; it is noted that all reference characters cited refer to Fig 2) comprising a percutaneous fluid access device 3 having a plurality of ports 51,52 and a fluid connector device 23+19 for providing a fluidic connection with a percutaneous fluid access device having a plurality of ports (Page 10, Line 27 – Page 11, Line 3), wherein the fluid connector device comprises: a connector body 19 having a first axis (running vertically in Fig 2); a needle holder 7 holding a plurality of hollow needles 74,75, each hollow needle of the plurality of hollow needles having a longitudinal axis that is aligned to be substantially parallel to the first axis (as seen in Fig 2); and a needle guide 20 configured to enable the plurality of hollow needles to be translated back and forth relative to the connector body along the first axis (Page 10, Line 29 – Page 11, Line 16 and Page 12, Lines 19-21), wherein the needle guide comprises an axial alignment channel formed within the connector body (as seen in Fig 2) for guiding the needle holder back and forth along the first axis (Page 10, Lines 29 – Page 11, Line 16 and Page 12, Lines 19-21), and translational motion of the plurality of hollow needles back and forth relative to the connector body along the first axis is configured to drive the needles into engagement with the respective ports of the percutaneous fluid access device (Page 10, Line 29 – Page 11, Line 16 and Page 12, Lines 19-21).  
Re claim 29, Schutz discloses that the plurality of ports comprises at least one septum 8 having a septum surface (facing upward in Fig 2) and the apparatus is 
Re claim 30, Schutz discloses an attachment mechanism (threads, as disclosed in Page 10, Lines 29-32) configured to secure the fluid connector device to an extracorporeal portion of the percutaneous fluid access device (Para 10, Lines 29-32).
Re claim 31, Schutz discloses that the attachment mechanism allows repeatable alignment of each hollow needle of the plurality of hollow needles with a predetermined one of the plurality of ports (inherent in a threaded connection, as disclosed in Page 10, Lines 29-32).
Re claim 32, Schutz discloses at least one catheter 4 connectable to the percutaneous fluid access device (as seen in Fig 2).  
 Re claim 37, Schutz discloses an actuation mechanism 24 to drive the plurality of hollow needles back and forth along the first axis (since one of ordinary skill in the art would recognize that the proximal end 24 could be gripped by a user and used to move the needles back and forth, this limitation is met; it is noted that the claim does not state how the actuation mechanism is required to drive them).  
Re claim 38, Schutz discloses that at least part of the actuation mechanism is detachable from the connector base (Page 12, Lines 19-21).
Re claim 39, Schutz discloses that the fluid connector device is a neurosurgical fluid connector device (since one of ordinary skill in the art would recognize that the fluid connector device could be used with any part of the body on any living creature, this 
Re claim 40, Schutz discloses that the fluid connector device is a neurosurgical fluid connector device (since one of ordinary skill in the art would recognize that the fluid connector device could be used with any part of the body on any living creature, this limitation is met; it is noted that the claim does not state what differentiates a “neurosurgical fluid connector device” from any other fluid connector device).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schutz et al. (WO 2011/020873 in view of Brown (US Pat 4,695,273).
Re claim 27, Schutz discloses that the plurality of hollow needles can comprises more than two hollow needles (Page 14, Line 29 – Page 15, Line 1) but does not explicitly disclose at least four hollow needles. Brown, however, teaches a substantially similar device comprising an implanted port 20 (Fig 1) and a needle holder 10 (Fig 1) comprising four hollow needles 12 (Fig 1; Col 2, Line 60 discloses four needles) for the purpose of delivering a plurality of fluids through a single needle holder (Col 1, Lines 28-30 and Col 2, Lines 23-26). Therefore, it would have been obvious to one of ordinary .   

Response to Arguments
Applicant’s arguments filed 6/30/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat 4,496,350 to Consentino and US Pat 4,804,369 to Lapeyre et al. disclose substantially similar connector devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783